The Court
(ThrustoN, J., absent,)
refused to instruct the jury that a general hiring by the defendant authorized him to carry the slave to Philadelphia, and refused to instruct them that if the course of the defendant’s business was known to the plaintiff’s agent at the time of the hiring, it authorized the defendant to take the slave out of the State of Virginia. And also refused to instruct them that the defendant, by the hiring, became the owner of the slave for the term for which he was hired.
The same opinions and instructions were given upon the last *86tria], and bills of exceptions were taken; but no writ of error was prosecuted.
Mr. Jones and Mr. E. J. Lee, for the plaintiff.
Mr. C. Lee and Mr. Taylor, for the defendant.